Opinion issued August 22, 2013




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-12-01166-CV
                           ———————————
     TROY CAPITAL, LLC, ASSIGNEE OF CHASE BANK USA, N.A.,
                           Appellant
                                       V.
                        JOHN F. BOWMAN, Appellee


               On Appeal from the County Court at Law No. 3
                           Harris County, Texas
                      Trial Court Case No. 1012330


                         MEMORANDUM OPINION

      Appellant, Troy Capital, LLC, assignee of Chase Bank USA, N.A., has

neither paid the required fees nor established indigence for purposes of appellate

costs. See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207,

51.941(a), 101.041 (West 2013); Order Regarding Fees Charged in Civil Cases in
the Supreme Court and the Courts of Appeals and Before the Judicial Panel on

Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted

in TEX. R. APP. P. app. A § B(1). Further, Troy Capital has not paid or made

arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P.

37.3(b). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See TEX. R. APP. P. 5; 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.

                                  PER CURIAM


Panel consists of Justices Keyes, Higley, and Bland.




                                         2